UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 99-1705



S. REBECCA DACHMAN,

                                            Plaintiff - Appellant,

          versus


DONNA A. SHALALA, Department of Health and
Human Services,

                                             Defendant - Appellee,

          and


KAREN D. WEISS,

                                                 Party-in-interest.


MARGARET MITRANE, M.D.,

                                                            Movant.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt. Andre M. Davis, District Judge. (CA-96-
873-AMD)


Submitted:   September 9, 1999        Decided:   September 14, 1999


Before ERVIN, WILKINS, and HAMILTON, Circuit Judges.
Dismissed by unpublished per curiam opinion.


S. Rebecca Dachman, Appellant Pro Se. Lynne Ann Battaglia, United
States Attorney, George Levi Russell, III, OFFICE OF THE UNITED
STATES ATTORNEY, Baltimore, Maryland; Barry Frederick Smith, UNITED
STATES DEPARTMENT OF HEALTH & HUMAN SERVICES, Washington, D.C., for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                                2
PER CURIAM:

     S. Rebecca Dachman appeals from a district court order grant-

ing the Defendant summary judgment as to all of Dachman’s employ-

ment discrimination claims except Dachman’s claim of discriminatory

discharge.    We dismiss the appeal for lack of jurisdiction because

the order is not appealable.   This court may exercise jurisdiction

only over final orders, 28 U.S.C. § 1291 (1994), and certain

interlocutory and collateral orders, 28 U.S.C. § 1292 (1994); Fed.

R. Civ. P. 54(b); Cohen v. Beneficial Indus. Loan Corp., 337 U.S.

541 (1949).    The order here appealed is neither a final order nor

an appealable interlocutory or collateral order.

     We dismiss the appeal as interlocutory.    In light of the con-

cern Dachman expresses in her informal brief regarding waiver of

her right to appeal, we note that our dismissal is without preju-

dice.   We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                           DISMISSED




                                  3